Citation Nr: 0908536	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The Veteran appeared for a Travel Board hearing in August 
2008.  In October 2008, the Board remanded the claims on 
appeal for further development that included VA examinations 
and medical opinions.   

The claim for service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran did not sustain a right knee injury or 
disease in service, or chronic symptoms of right knee 
disability in service; did not have continuous symptoms of 
right knee disability after service; and the currently 
diagnosed osteoarthritis of the right knee is not related to 
any in-service injury or disease.

2.  The competent evidence of record does not confirm a 
current and chronic hearing loss disability according to VA 
standards.



CONCLUSIONS OF LAW

1.  Osteoarthritis of the right knee was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in a September 2006 letter.  In this letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran reported knee injuries since 1981 and 
hearing loss since 1983 in his August 2006 application, and, 
in the September 2006 notice letter, he was requested to 
furnish medical reports or a signed release form for all in-
service or post-service treatment.  In the same month, 
however, the Veteran informed the RO that he had no other 
information or evidence to give VA to substantiate his 
claims.  Moreover, he was afforded comprehensive VA 
examinations addressing both claims in November 2008.  There 
is no evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.

II.  Service connection: laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and such 
organic neurological disorders as sensorineural hearing loss, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

III.  Service connection for osteoarthritis of the right knee

After a review of the evidence, the Board finds that the 
Veteran did not sustain a right knee injury or disease in 
service, or experience chronic symptoms of right knee 
disability in service.  The Board has reviewed the Veteran's 
service treatment records and notes that there are no 
notations of an injury to the right knee, or symptoms of a 
right knee disorder, during service.  The March 1983 service 
separation examination report indicates clinical findings of 
normal lower extremities, and the accompanying Report of 
Medical History reflects that the Veteran responded "no" 
when asked if he then had, or had ever had, arthritis or a 
"trick" or locked knee.

The Board also finds that the Veteran did not have continuous 
symptoms of right knee disability after service.  Subsequent 
to service, the earliest medical evidence indicating a 
current disability is a July 2006 letter from Christopher G. 
Mazoue, M.D., who noted a diagnosis of osteoarthritis of the 
right knee.  Dr. Mazoue wrote that he had first seen the 
Veteran in January 2006, and that the osteoarthritis was a 
process that had been developing over time.  Although Dr. 
Mazoue could not give an exact etiology of this disability, 
he noted that the Veteran's "symptoms are worsened by impact 
activities, such as prolonged standing, running and other 
activities that are the norm" for members of the military 
and for those working in a sheriff's office.

The claims file also includes a July 2006 letter from Barry 
D. Oliver, who opined that the Veteran's "current complaints 
are the result of injuries he sustained while in the 
military."  In rendering this opinion, however, Dr. Oliver 
did not make any references to specific injuries in service, 
including no history of right knee injury in service.

Following the August 2008 Travel Board hearing, during which 
the Veteran reported injury to the right knee during service, 
the Veteran underwent a VA orthopedic examination in November 
2008.  This examination was conducted by a doctor who 
reviewed the Veteran's claims file and noted his history of 
surgery in 2002.  The examination confirmed chronic strain 
and internal derangement of the right knee.  The examiner 
opined that it was less likely than not that the Veteran's 
current right knee disability was directly related to 
service.  The bases for this opinion were that the service 
treatment records contained no references to treatment for 
the right knee, and there was an extended gap in care for the 
right knee for 19 years subsequent to service.  

In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.  First, the Board may only consider independent 
medical evidence to support its findings and may not provide 
its own medical judgment in the guise of a Board opinion.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The 
Board may, however, favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, including 
as reported by the veteran and contained in the claims file.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  In this regard, the Board is aware that 
the United States Court of Appeals for Veterans Claims 
(Court) has recently held that "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  In this regard, the Court did not find such a 
review of medical records in the claims file to be irrelevant 
in terms of determining the probative value of an opinion.  
Rather, the Court clarified that the claims file "is not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator 
in making a decision on a claim."  There are other means by 
which a private physician can become aware of critical 
medical facts, notably by treating the claimant for an 
extended period of time.  See generally Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 
5 Vet. App. 30, 33 (1993) (a medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Here, the evidence supporting the Veteran's claim includes 
the two private medical opinions from July 2006.  Dr. 
Mazoue's opinion, however, is of limited probative value 
insofar as he conceded that he was unable to provide an exact 
etiology for the Veteran's right knee disorder; rather, he 
suggested a casual role of both in-service and post-service 
activities.  Moreover, Dr. Mazoue apparently did not have 
access to the claims file, and, because he had only treated 
the Veteran for approximately six months, did not demonstrate 
any other means of becoming aware of critical medical facts 
over an extended period of time, as contemplated by Nieves-
Rodriguez.  Dr. Oliver's opinion is has even less probative 
value, as he apparently did not review the claims file, did 
not indicate the duration of his treatment of the Veteran, 
and did not even cite specifically to the right knee 
disorder, noting instead general "current complaints."

By contrast, the VA opinion from November 2008 was based upon 
a claims file review.  This opinion, which does not support 
the Veteran's assertions of relationship to service, is 
supported by a detailed rationale and is consistent with the 
lengthy gap between the Veteran's separation from service and 
his initial right knee treatment.  See Maxson v. Gober, 
supra.  This opinion is accordingly of much greater probative 
value than the two aforementioned private opinions.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as indicated in his 
hearing testimony.  Even if the Veteran's recent testimony 
could be read as claiming continuity of symptomatology since 
service, such history is substantially rebutted by the 
absence of right knee symptoms in service, including his own 
denial of knee symptoms and clinical findings at separation 
from service, the absence of evidence of post-service 
treatment evidence or evidence of the veteran's complaints of 
knee symptoms for many years after service, and the very 
probative November 2008 VA examination opinion.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  The 
Board further notes the absence of documentation of in-
service right knee injuries.  Moreover, the Veteran has not 
been shown to possess the requisite medical training, 
expertise, or credentials needed to render either a diagnosis 
or a competent opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992) (a veteran is not 
competent to offer opinions on medical diagnosis or 
causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for osteoarthritis of 
the right knee, and this claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue; however, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Service connection for bilateral hearing loss

During service, the Veteran was not specifically treated for 
bilateral hearing loss.  Audiological evaluation results from 
his September 1981 entrance examination and March 1983 
separation examination reports were largely consistent, with 
neither examination showing any right pure tone thresholds in 
excess of 15 decibels or left pure tone thresholds in excess 
of 10 decibels, for the thresholds between 500 and 4000 
Hertz.  See 38 C.F.R. § 3.385.

Subsequent to service, the Veteran first reported hearing 
loss in his August 2006 application.  During his August 2008 
hearing, he reported current hearing loss, worse at 
separation from service than at entry, but indicated that he 
had not been fitted for hearing aids.

Pursuant to the Board's October 2008 remand, the Veteran was 
afforded a VA audiological examination in November 2008.  The 
VA examiner entered that all measured pure tone thresholds 
were at zero decibels bilaterally because he found that the 
examination was "[i]nadequate" because the Veteran's 
responses to pure tones were significantly "elevated" 
compared to speech recognition thresholds, which were shown 
to be 96 percent bilaterally upon Maryland CNC testing.  The 
VA audiological examiner, who reviewed the claims file, the 
history of the Veteran, and conducted the audiometric and 
speech recognition testing, concluded with the opinion that 
the Veteran's current hearing loss was not caused by or a 
result of military noise exposure.  The rationale for this 
opinion was that the Veteran had normal hearing at separation 
from service, and noise does not cause delayed onset of 
hearing loss.

In a February 2009 written brief presentation, the Veteran's 
representative countered the VA examiner's opinion by citing 
to a government study indicating that such hearing loss-
related disorders as otosclerosis are progressive.  The Board 
need not address the merits of this contention because there 
is simply no evidence of a bilateral hearing loss disability, 
as defined by 38 C.F.R. § 3.385, either in service or 
thereafter.  The November 2008 examination revealed speech 
recognition scores of 96 bilaterally, which does not 
demonstrate hearing loss to a disabling level, and pure tone 
thresholds of zero decibels were noted because the 
examination findings were deemed to be inadequate in view of 
"elevation" as compared to the speech recognition scores.  
Given this apparent exaggeration in reporting of audiological 
results, there is no reasonable likelihood that a further VA 
audiological examination of the same Veteran would reveal 
favorable findings that include adequate measures of 
audiological thresholds that would show a current hearing 
loss disability that met the criteria of 38 C.F.R. § 3.385.  
See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(regarding a veteran's responsibilities in the fulfilling of 
VA's duty to assist).

Moreover, as noted above, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis of hearing loss or a competent medical 
causation opinion.  Accordingly, his lay opinion does not 
constitute competent evidence and lacks probative value.  See 
Espiritu v. Derwinski, supra.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for osteoarthritis of the right knee is 
denied.

Service connection for bilateral hearing loss is denied.


REMAND

In its October 2008 remand, the Board requested that the 
Veteran be afforded a VA audiological examination addressing 
the etiology of his claimed tinnitus.  This request was 
prompted by the Veteran's August 2008 hearing testimony of 
tinnitus since service and Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002), holding that, for tinnitus, a veteran is 
competent to present evidence of continuity of 
symptomatology.  

The November 2008 VA audiological examination report, 
however, is devoid of information about tinnitus except for a 
cursory notation that there was no history of tinnitus.  It 
is not clear whether the VA examiner questioned the Veteran 
about tinnitus, and the notation of no history of tinnitus is 
certainly inconsistent with the Board personal hearing 
testimony from earlier in the same year.

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  Here, the October 2008 VA examiner failed to 
comply with the Board's remand instructions by not providing 
a medical nexus opinion as to tinnitus.  A reexamination is 
thus required.

Accordingly, the issue of service connection for tinnitus is 
REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological or ear disease examination, 
with an appropriate examiner, to 
determine the nature and etiology of the 
claimed tinnitus.  The Veteran's claims 
file must be made available to the 
examiner and reviewed in conjunction with 
the examination.  The VA examiner should 
review the relevant evidence in the 
claims file, including the August 2008 VA 
hearing testimony.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion as to whether the Veteran 
currently has chronic tinnitus.  If that 
diagnosis is deemed not to be warranted, 
the examiner should provide a detailed 
rationale for that opinion.  If, however, 
tinnitus is diagnosed, the examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the tinnitus is 
etiologically related to the Veteran's 
period of active service, including noise 
exposure in service. 

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report, as "[i]t is the 
factually accurate, fully articulated, 
sound reasoning for the conclusion, not 
the mere fact that the claims file was 
reviewed, that contributes probative 
value to a medical opinion."  See 
generally Nieves-Rodriguez v. Peake, 
supra.

2.  Then, the claim for service 
connection for tinnitus should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, and should be given an opportunity 
to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


